DETAILED ACTION
0.1. This Notice is to consider below IDS and to repeat the Notice of Allowability submitted August 14, 2020 with searches notes updated.
Information Disclosure Statement
0.2. The information disclosure statements (IDS) was submitted on November 10, 2020. The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is considered by the Examiner and signed as attached.
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks, Amendments, Arguments filed June 29, 2020 and the interview conducted on June 11, 2020. 
3. Claims 1-20 were previously pending, in which claims 6-7, 13-14 and 19-20 are currently and claims 1, 8 and 15 are independent.
4. In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
Prior art searched and reviewed; and
Claims 1-5, 8-12 and 15-18 (renamed to 1-14) are allowed.
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
5.1. In the Examiner's non-Final Office Actions of June 2, 2020, the rejections were made under: U.S.C. $103 as being unpatentable over 
Peteva et al.: “CLOUD HOSTING SYSTEMS FEATURING SCALING AND LOAD BALANCING WITH CONTAINERS”, (U.S. Patent Application Publication US 20170199770 A1, filed June 22, 2015 and published July 13, 2017, hereafter “Peteva”), in view of
Fan et al.: “CONTAINER NAME SERVER AND METHOD FOR CONTAINER NAME RESOLUTION”, (U.S. Patent Application Publication US 20150381557 A1, filed September 2, 2015 and published December 31, 2015, hereafter “Fan”).

5.2. With respect to the above rejection, an interview initiated by the Applicant was conducted on June 11, 2020, Mr. Mr. Woycechowsky, the representative of the Applicant, kindly proposed an amendment, described the application, interpreted the scope of a container, and further pointed out how the four searchable parameters distinct from the cited references. The Examiner agreed the combined four parameters for searching overcoming the currently cited Peteva and Fan references in which 

5.3. In light of the above interview and as a further response to the above Office Actions of June 2, 2020, the Remarks, Arguments and Amendment filed June 2, 2020, with respect to claims 1, 8 and 15, the Applicant argued that “”Each of independent claims 1, 8 and 15 has been amended to recite as follows: "the CIO organizes the multiple containers of the plurality of  containers of the CIR so that the containers of the plurality of containers are searchable by all of the following: image class, image attributes, image relations and container image axioms." The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination). For this reason, the Pending Claims (as amended) are patentable over the Applied Art””.

5.4. A further review of the claimed subject matter that is specifically limited to the provision and use of a computer code based ontology to index a repository of container images and further be used as an indexing mechanism to search the repository to find the best container image to use, the Examiner was persuaded that the subjects as claimed in the instant application is distinct from prior art searched and 
“receiving a container image ontology (CIO) data set including data indicative of a CIO that provides an organizing construct for a plurality of container images (Cls) stored in a container image repository (CIR), with the CIO including:
a plurality of container image classes,
a plurality of container image attributes,
a plurality of container image relations, and
a plurality of container image axioms;
receiving a container image search request;
searching the CIR based CIO based upon the search request and the CIO to obtain identities of a set of search-responsive ClEs-1Cls included in the CIO; and
returning the set of search-responsive Cls;
wherein the CIO organizes the multiple containers of the plurality of containers of the CIR so that the containers of the plurality of containers are searchable by all of the following:
image class, image attributes, image relations and container image axioms.”
are among the merits of allowable subject matters of the application as recited claim 1 and similarly recited in claims 8 and 15, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 25, 2021